Citation Nr: 1425566	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-50 345	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lindsey A. Buckner, General Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In November 2011, the Board issued a decision that denied the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2011, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the November 2011 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


